Citation Nr: 1631584	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2014, the Veteran testified before a Decision Review Officer (DRO) in connection with his claim; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as a result of his duties as an aircraft maintenance specialist, including being around jet engines, are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing hearing problems and tinnitus during service, and that these symptoms have continued to the present.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's claims for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran contends that he suffers from right ear hearing loss and tinnitus as a direct result of his military service.  The Board notes that service connection for left ear hearing loss was granted in April 2015.  In an April 2011 statement, the Veteran stated that as an aircraft mechanic, his duties included dispatching, recovering, and maintaining jet engine aircraft.  He stated that he was frequently around running jet engines, and that the sound was deafening.  He recalled leaving the flight line and not being able to hear for a while.  In an April 2014 statement, he stated that he could still hear the sounds of jet engines after his workday ended, and that he would have to turn on a radio in order to drown out the noise.  During his July 2014 DRO hearing, he described his in-service noise exposure, and stated that he would leave for the day, and his hearing would not return until the next day.  He reported hearing a "seashell" sound in his right ear.  He said he tried to report his symptoms in service, but that his chief master sergeant told him he was "crying wolf."  With regard to why he waited nearly forty years to file his claim, the Veteran stated that he was not aware that he could file a claim for disability until he spoke with a friend.  He also testified that his discharge examination was "lean" and did not reflect all of his medical complaints, including his hearing problems.  He stated that after service, he continued to have problems related to his ears.  He stated that, when he underwent a physical for post-service employment, he was told he had "high-pitched hearing loss."  

The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was aircraft maintenance specialist.  The Board notes that he is competent to report in-service noise exposure, that he had experienced hearing difficulties in service, including hearing a "seashell" sound in his ear and trouble hearing things at the end of the day, and that he experienced hearing loss and tinnitus since discharge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include his duties as aircraft maintenance specialist.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset, nature, and progression of his right ear hearing loss and tinnitus are both competent and credible lay evidence of such.

Furthermore, the Board finds that the Veteran has both tinnitus and right ear hearing loss.  Specifically, the Veteran's right ear hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a February 2015 VA audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
70
70
70
85

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 44 percent in the right ear.  Moreover, given the nature of the disability, the Veteran is competent to say that he had tinnitus, and the Board finds no reason to question his credibility as to that fact.

Turning the question of whether there is nexus, or link, between the Veteran's right ear hearing loss and tinnitus and his in-service noise exposure, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Veteran's service treatment records contain four audiograms.  In this regard, the Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO).  Since the Veteran's in-service audiogram were completed before November 1, 1967, the Board has converted his puretone threshold result from ASA standards to ISO standards to facilitate its analysis.  The ASA is listed first, and the ISO equivalent is listed in parenthesis.

His July 1965 entrance examination audiogram revealed puretone threshold as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
0 (10)
5 (10)




A March 1967 audiogram revealed puretone threshold as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
10 (20)
10 (20)

His December 1968 discharge audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
5
0

Although the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

In connection with the Veteran's claim, he underwent a VA examination in August 2011.  Upon examination, the Veteran was diagnosed with asymmetrical hearing loss, and the examiner indicated that a referral was needed to rule out retrocochlear pathology.  With regard to his tinnitus, the examiner noted that such was likely a symptom of his hearing loss.  The examiner then discussed the Veteran's service treatment records, and found that his hearing was within normal limits at discharge.  The examiner concluded that, due to the nature of his hearing loss, she could not provide an opinion as to its etiology without resort to mere speculation.  The examiner reiterated that a referral was needed to rule out retrocochlear pathology.

In January 2014, the Veteran underwent a private audio examination.  He reported longstanding "roaring" tinnitus in his right ear since his discharge from the Air Force.  The audiologist opined that his in-service noise exposure may have contributed to his tinnitus and hearing loss, but she could not say that his in-service noise exposure was the only reason.

In February 2015, the Veteran underwent another VA examination.  With regard to his right ear hearing loss, the examiner opined that it was less likely than not related to his in-service noise exposure.  The examiner reasoned that, despite the Veteran's complaints of in-service hearing loss and tinnitus, his service treatment records did not reflect asymmetrical hearing loss or a difference in hearing between his left and right ear.  The examiner noted that the August 2011 VA examination showed mid frequency hearing loss which was not typical of noise induced hearing loss.  The examiner noted that, if the Veteran were not afforded hearing protection as he had claimed, then his hearing loss in the right and left ears would be the same.  However, with regard to the Veteran's left ear hearing loss, the examiner noted that he was enrolled in a hearing conservation program during service, and his left ear hearing loss was consistent with noise exposure.  As a result, the examiner concluded that military noise exposure could not be ruled out as a contributing factor in his left ear hearing loss.  With regard to the Veteran's tinnitus, the examiner noted that the Veteran's service treatment records were silent for any complaints related to tinnitus.  The examiner concluded that, due to the asymmetry between the Veteran's right ear and left ear hearing loss, his tinnitus was not related to his military noise exposure.

Regarding the Veteran's assertions of continuous symptoms of right ear hearing loss and tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr, supra; see also Layno, supra; Grottveit, supra.  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he began to experience right ear hearing difficulties and tinnitus in service, and that he has continued to experience these symptoms since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his in-service hearing difficulties and tinnitus, as well as a continuity of symptoms since service, are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a roaring or a "seashell" sound in his ears, as well as difficulties hearing at the end of the work day in service and that these symptoms have continued to this very day.  Moreover, there is no evidence in the record indicating that these statements are not credible.

While the Board notes the February 2015 VA examiner's negative opinion, the examiner's rationale fails to acknowledge the Veteran's lay statements concerning the onset and symptomatology of his hearing problems and tinnitus.  More significantly, the Board finds the examiner's opinion to be somewhat confusing and internally inconsistent.  Specifically, although the examiner relied on the fact that the Veteran currently displayed asymmetric hearing loss when comparing his right ear and left ear puretone thresholds, the Board notes that while the Veteran's right ear hearing loss may have worsened following the Veteran's discharge as a result of nonservice-related factors, the same rationale that allowed the examiner to conclude that the Veteran's left ear hearing loss was related to his in-service noise exposure could also be applied to his right ear hearing loss.  Moreover, the January 2014 private examination noted that the Veteran's in-service noise exposure could have contributed to his bilateral hearing loss despite the fact that he displayed asymmetrical hearing loss at that time.

In sum, the Veteran has consistently provided competent and credible evidence that he experienced continuous symptoms of hearing difficulties and tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Layno, supra; Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish a likely continuity of symptomatology from service to the present for both right ear hearing loss and tinnitus.  38 C.F.R. § 3.303(b); Walker, supra.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


